Citation Nr: 0632557	
Decision Date: 10/19/06    Archive Date: 10/31/06

DOCKET NO.  04-38 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Evaluation of post-traumatic stress disorder, currently 
evaluated as 50 percent disabling.

2.  Evaluation of chronic renal insufficiency, currently 
evaluated as 30 percent disabling.

3.  Entitlement to service connection for sinus disability.

4.  Entitlement to service connection for skin disability.

5.  Entitlement to service connection for sleep apnea.  

6.  Entitlement to service connection for glaucoma.

7.  Entitlement to service connection for mitral 
regurgitation, claimed as heart disease.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney 
at Law


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1968 to 
February 1970.  Service in Vietnam from January through June 
1969 is indicated by the evidence of record.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of March and September 2004, and April 2005 
rating decisions by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Lincoln, Nebraska.

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a veteran's dissatisfaction with an initial rating assigned 
following a grant of service connection (so-called "original 
ratings"), and dissatisfaction with determinations on later 
filed claims for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  Inasmuch as the PTSD 
question currently under consideration was placed in 
appellate status by a notice of disagreement (NOD) expressing 
dissatisfaction with an original rating, the Board has 
characterized that rating issue on appeal as set forth on the 
title page.  

(Consideration of the appellant's claim for an increased 
rating for chronic renal insufficiency is deferred pending 
completion of the action ordered in the remand that follows 
the decision below.)


FINDINGS OF FACT

1.  The veteran's PTSD is evidenced by reduced reliability 
and productivity due to such symptoms as constricted range of 
affect, no evidence of delusions or hallucinations, intact 
memory, and unpressured speech that is normal in tone and 
volume. 

2.  The veteran is not currently diagnosed with any sinus-
related disease or disability.

3.  The veteran is not currently diagnosed with any skin-
related disease or disability.

4.  The veteran's sleep apnea is not a result of his military 
service, and is not otherwise attributable to such service.

5.  The veteran's glaucoma did not begin during the veteran's 
period of military service and is not otherwise attributable 
to such service.

6.  The veteran's mitral regurgitation did not begin during 
the veteran's period of military service and is not otherwise 
attributable to such service.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent for 
PTSD have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.7, 4.14, 4.130, Diagnostic Code 9411 (2006).

2.  The veteran does not have a sinus disability that is the 
result of disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2006).

3.  The veteran does not have a skin disability that is the 
result of disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 5107; 
38 C.F.R. §§ 3.102, 3.303, 3.304.

4.  The veteran does not have sleep apnea that is the result 
of disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. 
§§ 3.102, 3.303, 3.304.

5.  The veteran does not have glaucoma that is the result of 
disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. 
§§ 3.102, 3.303, 3.304.

6.  The veteran does not have mitral regurgitation that is 
the result of disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. §§ 1110, 5107; 
38 C.F.R. §§ 3.102, 3.303, 3.304.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  PTSD evaluation

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a 
question as to which of two evaluations should be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

As noted, the Court has indicated that a distinction must be 
made between a veteran's dissatisfaction with an initial 
rating assigned following a grant of service connection (so-
called "original ratings"), and dissatisfaction with 
determinations on later filed claims for increased ratings.  
Fenderson, supra.  Consequently, the Board has characterized 
the PTSD rating issue on appeal as a claim for a higher 
evaluation of an original award.  Analysis of this issue 
requires consideration of the rating to be assigned effective 
from the date of award of service connection--in this case, 
October 6, 2003, the date of receipt of the veteran's claim 
of service connection for PTSD.  Consideration must also be 
given as to whether the veteran deserves higher or lower 
ratings at any point during the pendency of the claims (so-
called "staged ratings").  Id.

The veteran's medical records show no treatment for PTSD or 
any other mental disorder.  Of record is the veteran's 
December 2003 affidavit attesting to his experiences in 
Vietnam and his current symptoms.  He contends that he has 
anxiety attacks, and avoids people.  He has never been 
married, and his only routine personal contact is with a 
sister; he described himself as a loner.  He related that he 
had recently been prescribed medication for depression, but 
that it did not work.  

The veteran was afforded a VA PTSD examination given in 
December 2003.  The examiner reviewed the veteran's claims 
file and the affidavit described above, and reviewed the 
veteran's traumatic wartime events.  The veteran described 
for the examiner his intrusive recollections.  He stated that 
he had nightmares that are less frequent now than before, but 
did not have flashbacks and anxiety in his primary 
psychological reaction.  Tears exhibited by the veteran in 
the course of this examination were described by the examiner 
as a physiologic response to grief.  The examiner categorized 
the veteran's "B" symptoms of PTSD (referring to the DSM-
IV) as moderate.  

The veteran reported that the does not talk about the combat, 
and suppresses thoughts about it.  He has some of what the 
examiner described as amnesia for combat, i.e., he has 
forgotten some events.  He remains detached and describes 
himself as a loner.  There is constriction of affect, and he 
has a sense of foreshortened future.  The examiner 
categorized the veteran's "C" symptoms of PTSD as moderate 
to serious in intensity.

While the veteran attributes most of his sleep problems to 
sleep apnea and urinary problems, he felt that at least some 
of his sleep problems were related to PTSD.  He gets angry 
and frustrated, but suppresses it, and has never acted on it.  
He is able to concentrate effectively.  The examiner noted 
that those symptoms indicate moderate level of arousal 
symptoms, and met the category "D" criteria.  

The examiner noted that the veteran had not had any 
psychiatric treatment.  The examiner also noted that the 
veteran's primary care provider had recently started him on 
an antidepressant.  The examiner noted that the veteran's 
symptoms are consistent with dysthymic disorder, and that 
they are as likely as not related to PTSD.  The veteran 
reported that he had a history of heavy drinking, but had 
quit on his own.  He averred that he had last worked in 2000, 
that he had never applied for Social Security Administration 
(SSA) benefits, and was only applying for VA benefits because 
his veteran friends had encouraged him to do so.

On examination, the veteran was polite and cooperative 
throughout the interview, sitting quietly and not showing any 
signs of anxiety.  He was oriented as to time, person, place, 
and situation.  He showed signs of sub-assertiveness, and 
appeared depressed.  Range of affect was constricted; speech 
was normal in tone and volume, and somewhat slowed in pace.  
Thought content was about his life experiences, and the 
examiner noted that he tended to minimize the stressors, 
saying that he did not think he had emotional problems from 
the combat.  There was no evidence of delusions, 
hallucinations, grandiosity, or paranoia.  

Thought process was logical and with significant level of 
circumstantiality.  There was no looseness of association or 
flight of ideas, and no pressure of speech.  He was able to 
reach goal idea with cueing.  The veteran's memory, both 
recent and remote, were intact, sensorium was clear, and he 
could abstract well.  Cognitive functioning was said to be in 
the average range.  He admitted to suicidal thoughts in the 
past.  

The examiner determined that psychological testing was not 
indicated.  Despite PTSD symptoms, the veteran had been 
employable in the past, albeit apparently in jobs 
significantly below his potential.  The examiner opined that, 
while his PTSD symptoms would contribute to a significant 
degree of the veteran's overall employability, by themselves 
they would not render him unemployable.  

A diagnosis was made utilizing the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV) criteria.  The DSM-IV Axis I (clinical 
disorders and other conditions that may be a focus of 
clinical attention) diagnosis was:  chronic PTSD and 
dysthymia.  There was no diagnosis in Axis II (personality 
disorders and mental retardation).  Axis III (general medical 
conditions) diagnoses were not listed, but were included by 
reference to the veteran's clinical chart, which, the Board 
notes, includes low back pain, hypercholesterolemia, sleep 
apnea, essential hypertension, diabetes, exogenous obesity, 
migraine headache, open-angle glaucoma, benign prostatic 
hypertrophy, urinary incontinence, and periodic ocular 
inflammation of uncertain etiology.  In Axis IV (psychosocial 
and environmental problems) the examiner noted moderate 
stressors related to physical condition, psychiatric 
symptoms, and financial stressors.  The Axis V (global 
assessment of functioning (GAF) score) report was 48, 
indicating a serious level of symptomatology manifested by 
social isolation, constricted range of affect, irritability, 
and sleep difficulties.

The veteran was subsequently service-connected for PTSD, 
rated at 50 percent disabling effective as of the date that 
the claim was received.  The veteran appealed the 50 percent 
rating.  

PTSD is evaluated under 38 C.F.R. § 4.130, Diagnostic Code 
9411.  Under Diagnostic Code 9411, a 70 percent evaluation is 
warranted if the evidence establishes there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130.

A 50 percent evaluation is warranted if the evidence 
establishes there is occupational and social impairment, with 
reduced reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  Id.

Here, the Board finds that the veteran's disability picture 
more nearly approximates the criteria required for the 
currently assigned 50 percent rating, and that a higher 
evaluation is therefore not warranted.  While there is 
occupational and social impairment, including deficiencies in 
areas such as work, and family relations, there is no 
evidence of deficiencies in judgment, thinking, or mood, due 
to such symptoms as suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control such as unprovoked irritability with 
periods of violence; spatial disorientation; neglect of 
personal appearance and hygiene; or difficulty in adapting to 
stressful circumstances.  

The veteran has shown evidence of depression and difficulty 
in establishing and maintaining effective relationships, but 
has not exhibited the degree and range of deficiencies used 
to circumscribe the rating criteria for the higher, 70 
percent, rating.  As regards occupational impairment, while 
the veteran reported to his PTSD examiner that he had not 
worked since 2000, the Board notes that, in an April 2002 
treatment note, the veteran reported that a current complaint 
of constipation necessitated taking several days off from 
work.  It thus appears that the veteran may have worked since 
2000.  The Board notes, however, that in the report of an  
examination give in 2004, the veteran continued to aver that 
he had not worked since 2000, but that his not working was 
due to his feeling too lethargic.  The Board also notes that 
the veteran reported never having applied for SSA benefits.  

As noted, the veteran has indicated that he has sought no 
treatment whatsoever for his service-connected PTSD.  Without 
any related treatment records, the Board has had to rely on 
the only medical evidence of record, the report of the single 
VA examination given in December 2003, and the veteran's 
affidavit.

In sum, taking into account all of the evidence of record, 
including the veteran's statements and the findings of the VA 
examiner who diagnosed the veteran with PTSD, the Board finds 
that a higher evaluation of the veteran's service-connected 
PTSD, currently rated as 50 percent disabling, is not 
warranted.  

II.  Service connection

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303.  Service connection may also be granted for 
any injury or disease diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).  Generally, service connection requires 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  Caluza v. 
Brown, 7 Vet. App. 498 (1995).  

Further, it is not enough that an injury or disease occurred 
in service; there must be chronic disability resulting from 
that injury or disease.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  

Also, disability which is proximately due to or the result of 
a service-connected disease or injury is considered service-
connected, and when thus established, this secondary 
condition is considered a part of the original condition.  38 
C.F.R. § 3.310(a).

A.  Sinus disability

The veteran contends that he had no sinus trouble prior to 
service, but has noticed difficulties since returning from 
Vietnam.  The veteran's service medical records (SMRs) 
contain no record of complaint or treatment related to his 
sinuses, and at the time of his separation examination he 
checked the "no" box in response to the question asking if 
he had or had ever had sinusitis.  Clinical evaluation of his 
sinuses at the time was reported as normal.  In his April 
2004 NOD, the veteran, through counsel, acknowledged that he 
had no evidence of a sinus condition being caused in Vietnam.  
Moreover, review of the veteran's VA outpatient treatment 
records contain no indication that the veteran has been 
treated for or diagnosed with any sinus-related disease or 
disorder.  Without medical evidence of a current disability, 
the analysis ends, and the claim must be denied.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303. 

B.  Skin disability

The veteran's SMRs contain no record of complaint or 
treatment related to diseases of the skin, and at the time of 
his separation examination he checked the "no" box in 
response to the question asking if he had or had ever had any 
skin diseases.  Clinical evaluation of his skin at the time 
was reported as normal.  The veteran contends that he has had 
hives intermittently since returning from Vietnam, and had a 
case of shingles in May 2001.  

The veteran was afforded a VA medical examination in December 
2003.  He reported to the examiner that he had episodes of 
hives that affected his arms and areas around the neck.  The 
veteran himself attributed the episodic hives to exposure to 
the glue that he used to assemble boxes at work.  The 
examiner determined from his interview and from the available 
medical records that the shingles for which he was treated in 
2003 was diagnosed as herpes zoster.  On examination, the 
examiner found no evidence of zoster, and no lesions typical 
of the hives that the veteran alleged to have had.  The 
examiner determined that the veteran's isolated episode of 
herpes zoster in 2001 had healed completely and left no 
residuals, and that what the veteran described as hives was 
the result of hypersensitivity to the glue used at work.  The 
examiner also noted that he found no evidence of chloracne.  
Without medical evidence of a current disability, the 
analysis ends, and the claim must be denied.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  

The Board has considered the possibility of service 
connection for a skin disability related to the veteran's 
having been in Vietnam, but finds no basis for an award of 
service connection on that basis.  While the veteran was 
presumptively exposed to herbicide agents while serving in 
Vietnam (and is service-connected for type II diabetes 
mellitus based on that presumptive exposure), he has not been 
diagnosed with any of the skin-related diseases for which 
service connection may be awarded based on herbicide 
exposure, including specifically chloracne or other acneform 
disease consistent with chloracne.  See 38 U.S.C.A. § 1116 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.307(a)(6)(ii), 
3.309(e).  

The Board notes that, in his May 2004 NOD, the veteran 
contended that, since he was examined at a time when there 
was no "breakout," the averred skin disease could not have 
been accurately assessed as to whether or not it should be 
service-connected.  The Board notes, however, that the 
examiner's opinion was based not only on his contemporaneous 
observation, but on his review of the veteran's medical 
records and the history provided by the veteran, including 
his description of both the skin's physical description 
during eruption and the circumstances surrounding those 
reported events.  The Board is thus satisfied that the 
examiner was able to accurately assess the veteran's skin-
related events and their cause.

C.  Sleep apnea

The veteran's SMRs contain no reference to complaints or 
treatment related to obstructive sleep apnea.  The record 
shows that he was not diagnosed with sleep apnea until 1993 
or 1994, more than two decades after leaving military 
service.  With no showing of sleep apnea in service, and no 
showing of continuity of symptoms until many years after 
service, service connection on a direct basis is not 
warranted.  38 C.F.R. § 3.304.  

After the veteran's claim of service connection for sleep 
apnea on a direct basis was denied by the RO, the veteran, 
through counsel, advanced two additional theories in support 
of service connection.  It was contended that the veteran's 
sleep apnea might be secondary to either his service-
connected PTSD or his service-connected diabetes.  The 
veteran was afforded a VA medical examination in December 
2004 in order to obtain a medical nexus opinion.  

The examiner noted that he had reviewed both the veteran's 
claims file and the VA electronic medical records.  When 
asked by the examiner why he thought his sleep apnea might be 
related to either his diabetes or his PTSD, the veteran 
responded that he had "no clue."  The veteran reported the 
history of his diagnosed sleep apnea, and reported that his 
use of a Continuous Positive Airway Pressure (CPAP) device 
had dramatically improved his feeling of abysmal fatigue and 
sleepiness during the day.  He denied any other respiratory 
specific types of symptoms, though he admitted to shortness 
of breath during strenuous activities such as climbing steep 
hills.  

On examination, the examiner noted that the veteran is 
morbidly obese, standing five feet one inch tall, and 
weighing 227 pounds at the time of examination.  The 
veteran's lungs were clear and without rales, rhonchi, or 
wheezes.  There was no peripheral edema.  The examiner opined 
that the veteran's diagnosed sleep apnea was less likely than 
not secondary to either his diabetes or PTSD.  The examiner 
noted that this opinion was based on the fact that the 
medical literature simply does not substantiate or support 
such a connection.  

The veteran's attorney submitted medical literature 
downloaded from the Internet purporting to establish a link 
between sleep apnea and PTSD.  However, the articles fail to 
support such a connection.  First, neither article deals 
specifically with the veteran.  Moreover, neither article 
suggests a causal connection between sleep apnea and PTSD.  
One article noted that "sleep apnea is frequent among the 
PTSD cases, and its treatment appears to decrease daytime 
PTSD symptom intensity."  This statement in no way even 
implies that one causes the other.  It merely notes that many 
patients with PTSD also suffer from sleep apnea, and that 
treatment of sleep apnea appears to decrease some PTSD 
symptoms.  

The other article stated that sleep apnea may intensify 
symptoms of PTSD, and cites an unidentified study that 
purportedly showed that 91 percent of crime victims with PTSD 
had either sleep apnea or a lesser condition that partially 
blocked the airways during sleep.  This second article also 
fails to establish a causal link between PTSD and sleep 
apnea.  Not only does the article not establish a causal 
link, even the proposition that it does advance, that sleep 
apnea may intensify symptoms of PTSD, is merely speculative, 
as evidenced by the use of the term "may."  

Consequently, the Board finds the medical opinion expressed 
by the VA examiner is more credible than the two articles 
submitted by the veteran's attorney because the articles are 
at best speculative, and, in any event, do not address the 
core issue as to whether or not the veteran's sleep apnea is 
caused by PTSD.  

D.  Glaucoma

The veteran has been diagnosed with open-angle glaucoma, for 
which he has been treated with three medications.  The 
veteran's SMRs show no complaints or treatment related to 
glaucoma, and at the time of his separation examination he 
checked the "no" box in response to the question asking if 
he had or had ever had any eye trouble.  Clinical evaluation 
of his eyes at the time was reported as normal.  There is no 
evidence of record showing treatment for or diagnosis of 
glaucoma until many years after service.  Service connection 
on a direct basis must therefore be denied.  38 C.F.R. 
§ 3.304.  

The veteran, through counsel, has suggested that the 
veteran's open-angle glaucoma may be secondary to his 
service-connected diabetes.  The veteran therefore was 
afforded another VA examination given in April 2004.  The 
examiner reported the findings of his examination, and 
specifically opined that the veteran's open-angle glaucoma is 
not secondary to his diabetes.  Given the VA examiner's 
medical opinion, and there being no contradictory evidence of 
record, the Board finds that the veteran's open-angle 
glaucoma is not secondary to his diabetes, and service 
connection on a secondary basis is denied.

E.  Mitral regurgitation

The veteran was diagnosed with mitral regurgitation in the 
course of a routine VA follow-up examination in April 2002.  
The veteran's SMRs show no related complaints or treatment in 
service, and there is no evidence of any related diagnosis or 
treatment in the one-year presumptive period following 
service.  Service connection on a direct basis is therefore 
not warranted.  38 C.F.R. § 3.304.

The veteran alternatively has suggested that his mitral 
regurgitation might be secondary to either his service-
connected diabetes or PTSD.  The veteran has been afforded 
two VA examinations in connection with this claim.  An 
examination in April 2004 noted the 2002 diagnosis and a 2002 
echocardiogram showing ejection fraction at the time of 
around 60 percent.  An exercise treadmill test was not 
attempted because the examiner believed that the veteran 
would become fatigued too easily because of his obesity.  An 
echocardiogram showed an ejection fraction of 65 percent, 
with trace to mild aortic insufficiency and mild left atrial 
enlargement.  The examiner confirmed the diagnosis of mitral 
regurgitation, noting that the veteran did not appear to have 
any heart disease at that time.  The examiner opined that the 
veteran's mitral regurgitation did not appear to be due to 
his diabetes because diabetes does not cause mitral 
regurgitation in and of itself.  

After the RO denied service connection for mitral 
regurgitation as secondary to the veteran's diabetes, it was 
alternatively claimed that his mitral regurgitation was 
secondary to his service-connected PTSD.  Another examination 
was provided in December 2004.  Another echocardiogram 
produced results similar to the previous ones.  The veteran 
attempted an exercise stress test, but, since he did not 
achieve the target heart rate, the test was considered to be 
non-diagnostic.  In response to questioning by the examiner, 
the veteran was unable to express any opinion as to why he 
thought his leaking mitral valve might be related to his 
PTSD.  Examination results were essentially the same as the 
previous examination.  The examiner opined that the veteran's 
mitral regurgitation is less than likely as not related to 
his PTSD.  There being no credible medical evidence of record 
to the contrary, the Board finds that the veteran's mitral 
regurgitation is not secondary to his service-connected PTSD.  

The only evidence of record supporting the veteran's 
contentions that his claimed sinus, skin, sleep apnea, 
glaucoma, and mitral regurgitation disabilities are related 
to his military service, on either a direct or secondary 
basis, consists of the lay statements of the veteran himself.  
However, there is no evidence of record showing that the 
veteran has the specialized medical education, training, and 
experience necessary to render competent medical opinion as 
to the etiology of his disabilities.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(1) (2006).

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against these service connection claims.  The 
veteran's claimed sinus, skin, sleep apnea, glaucoma, and 
mitral regurgitation disabilities are not traceable to 
disease or injury incurred in or aggravated during active 
military service.

III.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in November 
and December 2003, April and December 2004, and April 2005.  
(Although the notice required by the VCAA may not have been 
provided until after the RO adjudicated the appellant's 
claims, "the appellant [was] provided the content-complying 
notice to which he [was] entitled."  Pelegrini, 18 Vet. App. 
at 122.  Consequently, the Board does not find that the late 
notice under the VCAA requires remand to the RO.  Nothing 
about the evidence or any response to the RO's notification 
suggests that the case must be re-adjudicated ab initio to 
satisfy the requirements of the VCAA.)

Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what the evidence must show to 
establish entitlement to each of the captioned claims, what 
evidence and/or information was already in the RO's 
possession, what additional evidence and/or information was 
needed from the veteran, what evidence VA was responsible for 
getting, and what information VA would assist in obtaining on 
the veteran's behalf.  The RO specifically requested that the 
veteran provide any evidence or information he had pertaining 
to his claims.  The RO also provided a statement of the case 
(SOC) for each of the appealed issues reporting the results 
of its reviews, and the text of the relevant portions of the 
VA regulations.     

Additionally, while the notifications did not include the 
criteria for assigning disability ratings or for award of an 
effective date, see Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), since the appealed issues are all being 
denied, these questions are not now before the Board, and a 
remand of the service connection issues is not necessary.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands 
that would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant are to 
be avoided). 

Regarding VA's duty to assist, the RO obtained the veteran's 
SMRs and VA medical treatment records (the only treatment 
records identified by the veteran), and secured multiple 
examinations in support of all of the claims.  VA has no duty 
to inform or assist that was unmet.


ORDER

A higher evaluation for the veteran's post-traumatic stress 
disorder, currently evaluated as 50 percent disabling, is 
denied.

Entitlement to service connection for sinus disability is 
denied.

Entitlement to service connection for skin disability is 
denied.

Entitlement to service connection for sleep apnea, including 
as secondary to PTSD and diabetes mellitus, type II, is 
denied.  

Entitlement to service connection for glaucoma, including as 
secondary to PTSD and diabetes mellitus, type II, is denied.

Entitlement to service connection for mitral regurgitation, 
claimed as heart disease, including as secondary to PTSD and 
diabetes mellitus, type II, is denied.


REMAND

After a veteran submits an adequate written NOD with a rating 
decision, the RO is required to issue a SOC that summarizes 
the evidence in the case, summarizes the applicable laws and 
regulations, with appropriate citations, and provides a 
determination regarding each issue on appeal.  38 C.F.R. 
§ 19.29.  Here, the Board finds that the SOC issued in 
response to the veteran's NOD with the denial of a higher 
evaluation for chronic renal insufficiency, is inadequate.  
The SOC correctly cited to the published Diagnostic Code 
under which the veteran's chronic renal insufficiency is 
evaluated, Diagnostic Code 7541.  38 C.F.R. § 4.115b (2006).  
However, Diagnostic Code 7541 does not provide rating 
criteria, but, instead, states that renal involvement in the 
listed diseases is to be rated as renal dysfunction.  The 
criteria for rating renal dysfunction are found in section 
4.115a, but were not listed in the SOC.  A remand is 
therefore necessary in order to fulfill VA's obligation to 
apprise the veteran and his representative of the criteria 
used to evaluate the veteran's service-connected chronic 
renal insufficiency disability.  

Accordingly, the veteran's case is REMANDED to the RO for the 
following actions:

After undertaking any additional 
development deemed appropriate, the 
RO should consider the issue on 
appeal in light of all information 
or evidence received.  If any 
benefit sought is not granted, the 
veteran and his representative 
should be furnished with a 
supplemental statement of the case 
that adequately apprises them of the 
criteria used to rate the veteran's 
service-connected chronic renal 
insufficiency disability, and be 
afforded an opportunity to respond 
before the record is returned to the 
Board for further review.    

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


